Title: Abigail Adams to John Adams, 2 December 1798
From: Adams, Abigail
To: Adams, John


          
            
              my dearest Friend
              sunday December the 2d 1798
            
            I last Evening received your Letters, one of the 24th from Prince Town, and of the 25th from Philadelphia. I rejoiced to find you safe landed there, tho so far very far distant from me. as you wrote immediatly upon your arrival I could not expect any Family documents. I hope Brisler will inform me. I am going to send you an excellent servant as represented to me by my sister Peabody. sober honest and industerous, he lived Eleven years with Genll Peabody is a Native American, and will carry with him, what Tom Jones calld a good Letter of Recommendation. I mean—good countanance. he may be confided in, and will be a great acquisition to Mr Brisler if he answers the Character given him. he has been used to waiting, tho not altogether in the manner he may be calld to now. my intention was to have kept him myself if Michial had not suited, but as yet I have no fault to find with Michial who does much better here, than he would at Philadelphia and Dexter will be more valuable to you there. he has been used to Horses and can drive a pr. upon occasion but it is more necessary to mr Brisler now, to have honest & Faithfull domesticks than ever, as so great a weight of care will lie upon himself—
            I cannot find any vessel going to Philadelphia, but there is one up for N York in which I believe he will take passage I do not like you should be surrounded with united Irishmen tho I find I have one in my Family, but here he will do me no harm.
            Mr Porter has had a bad weeks work; with the timber tho very heavey they made out pretty well, & got it all home: but when the Boards joists & shingles came to be rafted they had to drag them all out of the water upon the Beach & to work in the water for three days. I was obliged to hire four additional Hands at a dollor a day to assist them. they would not undertake for less— fortunately they have got them all safe on land, and mr Porter and French are carting them: from mr Blacks they could have gone 5 load a peice pr day now they can go only three, but the weather was so stormy & the vessel large the season so advanced, that they could not be prevaild upon to venture up— the whole Lumber is said to be excellent, but it will take a considerable time yet to get it Home, and then the Boards must all be stuck. in short I think the winter as buisy a time

as the summer—not a day but what has been fully occupied. the stormy ones were improved in killing the Creatures— I know you like to know how Family Buisness proceeds—
            Boylstone Adams has a slow intermitting fever and I fear will be confined all winter. no one need have a more unwelcome Guest. after a weeks absence in which time I gatherd more strength & got more refreshing sleep than for two months before, the first thawye damp day it returnd upon me, and out of four Nights I have had but one of sleep— I did not get a wink the last, yet I must write to you. it is all my comfort. I wish you would ask Rush how I shall contrive to get rid of it & Gain my sleep? Laudanum I do not like. I had rather suffer for want of rest than get into the habit of taking it
            Be so good as to tell William that I heard from his mother, and that she got home well on the Saturday after he left her—but took a bad cold riding in the snow Abbe Arm is better, strengthend by Hughes ointment.
            I shall look for the speach with some impatience, tho I do not believe you make a Congress the first week— I received a Letter from JQA last Evening. Thomas Welch had arrived at Hamburgh after a passage of 38 days—and was expected at Berlin Thomas B A designd to embark from Hamburgh. the Letter is dated 4 sep’br. I will send it you the next post but first I want to send it to —— you will then see it
            yours as ever
            
              Abigail Adams
            
          
          
            Mr Cranch is a little better
          
          
            
              December the 3d
            
            I had a good nights rest the last & feel better to day we had a new fall of snow yesterday. dont leave my Letters about your table—
          
        